November £8th.
Judge Brooke,
delivered the opinion of the court.
The declaration in this case, avers the lease to have been made by Aaron Burr, to the appellees, and the plea of not guilty, puts bis title in issue. Although the act of Jeofails, prohibits any exception of form or substance to the declaration in ejectment, after issue joined, yet the court is of opinion, that it does not dispense with the rule, that the evidence must be relevant to the issue. The depositions objected to in the bill of exceptions, prove nothing in relation to the title of Aaron Burr, tbe lessor of the plaintiffs; and on that ground were improperly admitted to go in evidence to the jury.
The court is further of opinion, that it not appearing by any thing in the record, in what suit or by what autho*258j-ity, they were taken, nor that the witnesses could not .... attend at the trial, (and not deciding whether they were proper evidence of boundary) that the county court erred, on that ground also, in permitting them to go to the jury,
The judgments of both courts are therefore reversed, and the cause remanded; the verdict to be set aside, and a new trial to be had.